Earl Warren: Number 64, Local 357 International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Petitioner, versus National Labor Relations Board and number 85, National Labor Relations Board, Petitioner, versus Local 357 and so forth. Mr. Thatcher.
Herbert S. Thatcher: May it please the Court. The first issue in this case is whether the traditional employee referral agreement, sometimes referred to or called the union hiring halls, under which an employer agrees to obtain his workforce exclusively through the union, violates the Taft-Hartley Act and this, even though the agreement is non-discriminatory on its face, unless the parties to the agreement include in the agreement certain safeguards which are -- which had been prescribed by the Board and which I will indicate later. A second issue is whether, assuming this agreement to be invalid, the Board, in framing a remedy, can require the union to return to all its -- its members hired under the referral agreement, their dues and initiation fees during a term of the agreement and for a period of six months prior to the filing of the charges. That issue is also involved in case number 68, Local 60, Brotherhood of Carpenters which follows this case and which has been consolidated with this case for purpose of argument by arrangement of counsel and consent of this Court, Mr. Dunau will argue that issue in the next case which is in both these cases. The sections of the law which are claimed to be violated by the referral agreement in this case are Sections 8 (a) (3) and 8 (b) (2) which forbid an employer or a union to discriminate employ -- in employment so as to encourage or discourage union membership. The Board says the referral agreements, any referral agreement, any hiring hall inherently and ipso facto, operates to encourage union membership. The hiring hall or referral system which -- under which employment is channeled exclusively through the union has, as this Court is undoubtedly aware, been and used in operation for many years in such industries as the building trade, maritime, stevedoring and some aspects of transportation where -- where the employment conditions are transitory -- transitory or irregular and the -- where in the absence of a central referring -- referral place such as the union hall or the hiring hall, the workers involved, usually craftsmen have to spend their time haphazardly searching for employment. And the employer who needs a qualified workforce, a skilled workforce has to have an equally or has an equality haphazard search for that working force. The salutary effects of the hiring hall in solving the employment problems peculiar to these particular industries had been noted by leading economists, by the members of management and labor, by members of Congress, by the courts and indeed by the Labor Board here itself, the Board's brief had meant as much. Now, the issue of the legality of the referral agreements in this case arose in the following factual posture which is not in dispute. In 1955, the petitioning union here, Local 357 of the Teamsters, along with some other 15 locals in the Southern California area entered into a three-year collective agreements with a trucking association, California Trucking Association, representing some 1000 carriers in the Southern -- Middle California and Southern California area. And the particular employer, respondent in this case, Seattle or Los Angeles-Seattle Motor Express Company, is one of those carriers which is -- who was a member of the Carriers Association and which is a member of this referral, which is a party to this referral agreement. Now, this referral agreement applies only to casual employees employed by these carriers and employed by Seattle Motor Carriers, not the regular drivers, just the casual drivers employed by these companies. And the referral clause which is set forth on page 4 of our brief and page 62 of the record, states expressly that dispatching through the union in a hall located some three miles from a union headquarters was to be done exclusively on a basis of seniority in the industry. In the entire industry covered by the contract, seniority became applicable after three months of employments and seniority was absolutely determinative regardless of whether any applicant was or was not a union member, that's expressly written into the contract. If a union couldn't supply the necessary casual help, the employer was free to hire his own and as I indicated, the employer hired all his own regular employees. Lester Slater, the individual involved in this case, was a member in good standing of the petitioner union for some two years prior to August of 1955. And during that two-year period, he had obtained casual employment through the referral system set up in the contract. In that -- at that time in August, through some mistake that's not relevant here, he obtained employment with Seattle Motor Express without going through the referral system under the contract. When the union learned about this it asked the employer to let Slater go unless he went through the provisions of the -- unless he followed the provisions of the contract and the employer did let Slater go at the union's request. Thereafter, Slater filed charges with the Labor Board and the Board issued its complaint against the union and the employer, Slater -- Los Angeles Seattle Motor Express alleging that the -- Slater's discharge operated to violate Sections 8 (a) (3), 8 (b) (2) as well as 8 (a) (1) and 8 (b) 1 (a) under the referral agreement. The trial examiner dismissed the complaint in its entirety, finding that there was no evidence of any discriminatory application of the agreement, either at Slater or generally, and finding further that the agreement was valid on its face. An appeal to the Board, the full Board reversed in a very short opinion in which the issues weren't discussed, but the Board did rely and referred to its recent decision in Mountain -- in the Mountain Pacific case, the infamous Mountain Pacific case, in which for the first time the Board had held that the union hiring hall or a referral system or agreement was invalid or operated to violate the law on its face and would be held violative of the provisions I just mentioned, unless a clause that contained express provisions prescribed by the Board which are as follows. First, the agreement has to expressly disclaim any intent to discriminate and has to expressly state that it will not be applied discriminatorily as between union members and non-union members. Second, it had to state expressly that the employer was free to reject any applicant for any clause at the employer's sole discretion. And third, it had to require that either the referral agreement with these clauses in it be posted in places where it would be seen and read by applicants.
William O. Douglas: Does -- does the union object to those --
Herbert S. Thatcher: Yes, Your Honor.
William O. Douglas: -- provisions?
Herbert S. Thatcher: I will tell you by shortly. The union does object to -- particularly to the clause which says that the employer has a completely free hand to reject applicants. We feel that many collective agreements state that the union at least should have say on that and it maybe a matter for grievance procedure or arbitration if the union thinks that the rejection is arbitrary.
John M. Harlan II: Could I ask you a question?
Herbert S. Thatcher: Yes, sir.
John M. Harlan II: The effect of this, I want to make sure I understand you, does that mean under the Board's (Inaudible) specific that any union who does not comply with these conditions has such an agreement automatically (Inaudible) --
Herbert S. Thatcher: That is correct, Your Honor.
John M. Harlan II: -- irrespective of the administration of the agreement?
Herbert S. Thatcher: Irrespective of the administration generally or in respect to a particular individuals and also, the employer (Inaudible) the same unfair labor practices that are applicable as in employers, the 8 (a) sections.
William J. Brennan, Jr.: And now, this had not been the interpretation before (Inaudible)
Herbert S. Thatcher: No, Your Honor. Prior to that, as I will indicate shortly, the Board had upheld these agreements.
Earl Warren: Was there any challenge to the finding of the examiner to the effect that there had been no actual discrimination in this operation of this hiring hall?
Herbert S. Thatcher: None -- none whatsoever. The Board simply says that's irrelevant for reasons which I say that the agreement on its face must be held to inherently encourage membership. Now, as -- as I've -- and as we've just been discussing, I -- the importance by the important here to note that there was no evidence whatsoever, none -- none in slightest that Slater here had lost his job because of his union membership or lack of it or -- or because of his activity in the union or lack of activity in the union. As a matter of fact, he was a good member and standing at -- a member in good standing at the time of his discharge. The Board so held in spite of the fact that it would have been a contract breach had any applicant been referred by -- on the basis of his union membership or lack of that and on a criterion other than his seniority. And finally, as I indicated the Board it completely immaterial and irrelevant that there was no discrimination as to Slater or that there was no evidence whatsoever as to any discriminatory application of this referral agreement during its term. The Board reasoned that under -- in Mountain Pacific and it applied the doctrine here that any agreement under which a union had exclusive control of hiring or referral will inherently operate to encourage union membership of the employees or the applicants being put in position where they feel that they must either cater to the union or become a union member in order to get referred and the Board concluded by saying that the inference of encouragements of union membership is inescapable for the mere existence of a union -- union referral agreement. And this, even though the referral agreement itself has no discriminatory clauses in it such as that only union members will be referred or that union members exclusively have access to the agreement. The union appealed to the Courts of Appeals here in the District of Columbia and in our brief and argument there and our -- in our first brief here. I'm mentioning this because the Board has somewhat changed its position in its reply to our brief but in our argument before the Court of Appeals below and in our first brief here, we argued simply that the -- the Board in so inferring an unlawful act was basing its -- but it was concluding on a basis of mere inference and speculation that it was attempting to shift the burden of proof that it was -- or there was this duty and function to specifically prove by some credible evidence that there was a discriminatory application either as Slater or generally and that the Board was avoiding this burden. Two of the judges below, Justices Miller and Danaher affirmed the Board in a per curiam without discussion. Judge Edgerton dissented following with the arguments that we had made in the brief and at oral argument. All judges however disagreed with the Board as to the remedy which had been adopted all holding that the Board had exceeded its powers in -- in requiring return of the dues and -- and initiation. Now, the Board here in its reply brief has taken a somewhat different position to what it – it took below and from what the Board itself took in the Mountain Pacific case. The Board now argues that Section 8 (a) (3) can be broken down into two parts. The first part which deals with the discrimination in regard to hire, the word discrimination in that part of 8 (b) (8) and 8 (b) (3), 8 (a) (3) can be equated with the term difference or disparity so that if any difference or disparity has been brought about in hire, the first part of Section 8 (a) (3) is applicable and then the Board says that one fact difference is established even though it has no relation to union member -- membership as such, the Board then has a body of experts isn't -- is permitted or is to be permitted to look into the practical, practicalities of the situation and see whether the difference that had been created does operate in its judgment as experts to encourage or discourage union membership. The difference --
John M. Harlan II: Mr. Thatcher, do you say that was in the government's reply brief?
Herbert S. Thatcher: That's in the government's brief.
John M. Harlan II: Now, is it in brief --
Herbert S. Thatcher: Brief.
John M. Harlan II: -- and not the reply brief (Inaudible)
Herbert S. Thatcher: No, in their brief which was in reply to our principal brief, we filed the first brief and the government filed its brief.
John M. Harlan II: Yes. Oh, I was looking (Inaudible)
Herbert S. Thatcher: I'm sorry, Your Honor, the government's brief. Now, the difference or disparity or discrimination here, says the Board, is the -- and as created by this hiring arrangement as by any hiring arrangement is found to exist in the creation of two classes of jobseekers, those who must apply through the union and those who must not. By having found this alleged discrimination, the Board calls, it's a discrimination, the Board then with its special knowledge in the field concludes that these systems inevitably operate to encourage jobseekers either to become members or ingratiate themselves with the union so that the Board can reasonably conclude union encouragement and the Board need not demonstrate further that there was any actual discrimination because of union membership or any actual encouragement of union membership other than the mere existence of the union of referral agreement and the need for employees or applicants to go through that agreement to obtain their employment. This -- this reasoning, we believe to be utterly places, a foul that would commit the Board to inquire into and imperil the whole fabric of collective bargaining. All collective bargaining agreements as I will indicate shortly do create similar differences. The term "discrimination" as used in Section 8 (a) (3) we say must necessarily have some reference or relationship to union membership or to union membership as such or some aspect of it and that the mere creation of two classes is not sufficient, which had nothing to do with union membership is not -- is not enough. Now, before discussing this reasoning and our disagreement with it, I think it's important to point out to this Court that in all the years that this issue has been before the Board in previous cases, and there have been some seven-and-a-half years the Board has had various aspects of the hiring hall before it, all previous Boards have, without any difficultly, found the hiring agreements valid on its face and not violative of the Act on its face. And in each case, the Board would find a violation of the Act only if it was shown there was some actual discrimination regard to union membership practiced under the agreement or as applied to particular individuals.
Earl Warren: Mr. Thatcher, is there -- are there any statistics to show how extensive the hiring-hall practice is in the country?
Herbert S. Thatcher: We have -- we have references in our brief to the practices in the different industry. I don't think we have in our brief though actual statistics as to the how many hiring halls are in existence in each of these industries but the fact is and economic writers all indicate that the practice is quite extensive in the maritime and stevedoring and in building trade, less in transportation which we're involved with here, except in the casual part of transportation, (Inaudible) transportation which we have in this case where there are -- a similar agreements.
William J. Brennan, Jr.: Well, Mr. Thatcher, doesn't Landrum-Griffin give some statutory sanction hiring involved?
Herbert S. Thatcher: It does in the building trades field, it's --
William J. Brennan, Jr.: Only the building trades?
Herbert S. Thatcher: Only the building trades field so Landrum-Griffin amendments don't affect this case except in the building trades field. Similarly, the courts, all the courts that have considered the question prior to the Board's decision in Mountain Pacific, all the courts, the Circuit Courts of Appeals that have considered the question of -- of each of them upheld the hiring hall as such as long that it didn't contain in it an -- a discriminatory clause or as long as there was no discrimination in practice under it or a discriminatory application under the agreement. This is the first case, Mountain Pacific was the first case and it's the first case in which it was -- was applied to the (Inaudible) remedy in which it has been held invalid on its face. The Circuit Courts have splits and to whether the Board's Mountain Pacific doctrine is proper under the Act and that's why the case is here. Two circuits have held with -- with the Board and two and perhaps three have held against the Board, usually in spilt decisions. Further, the legislative history of the 1947 Amendment indicates quite clearly that there was no intent by Congress to outlaw the hiring hall at such -- as such but only discriminatory practices under it. Senator Taft, our brief page 23 quotes two excerpts from statements by Senator Taft. One --
Charles E. Whittaker: They didn't outlaw it?
Herbert S. Thatcher: Pardon?
Charles E. Whittaker: Was the Board's view would outlaw --
Herbert S. Thatcher: The Board's view would outlaw the union referral agreement unless it contained these three proscriptions.
Charles E. Whittaker: Yes. (Voice Overlap) --
Herbert S. Thatcher: It would outlaw the agreement in this case because it does not have these three conditions.
Charles E. Whittaker: But arguably, you do (Inaudible) --
Herbert S. Thatcher: Well --
Charles E. Whittaker: (Inaudible)
Herbert S. Thatcher: Well, that is right Your Honor but I will tell why it doesn't satisfy the union shortly. So as far as legislative history is concerned, it's quite clear and I don't think the Board argues to the contrary that Congress intended to outlaw the hiring hall as such which -- which on its face was not discriminatory or which is not discriminatory in application, just quite clear. Now, turning to the Board's rationale which would mechanically apply to Section 8 (a) (3) and -- and use the Board's alleged expertise to infer or preclude that the inevitable result of hiring halls was to encourage union membership. We say, first of all that the Board has failed adequately to define a relevant class. The relevant class in this case and in other hiring hall cases is not those who must go through the union form plummet or not at all anymore than it would be, all that have to go through an employer or not at all. The relevant class, the only irrelevant class which the Board should consider is the class the employees or all employees or applicants who seek casual employment, all applicants who seek casual employment. Now, as to this class, it's quite clear that there is no discrimination all in that class, all seeking causal employment are dealt with evenhandedly on an equal basis. All are referred for employment regardless of membership or non-membership and solely on the basis of seniority. What the Board is really saying is -- here as in their attempted classification is that to enforce a uniform standard applicable to an entire class is to discriminate against those who disregard it. It's like saying that people who try to get into a restaurant before or after closing hours and are excluded because the restaurant has a rule that you can't get in or out the restaurant before or after closing hours are discriminated against as distinguished from a -- a discrimination which might result from their race, religion or union affiliation, the same sort of analogy, the Board is -- is -- in dealing with here. Now, we say this, if the creation of a class of those who have to go through the union for employment constitutes discrimination that that really can constitute discrimination that their creation of that class of those who have to go through the union for employment then under all collective agreements, many similar classes of alleged discriminations are created. The most obvious example of course is the fact that the union under -- under a type of bargaining agreement is the exclusive bargaining representative and employees have to look to the union to protect their rights under a collective bargaining or not at all. So therefore, they -- the Board could reasonably infer I suppose that the -- that union membership is encouraged. And even more striking usual clause is the grievance clause in most union contracts under which the union handles grievances exclusively. There again, this creates a class that go through that -- go through the union and those who do not and it could reasonably be said by the Board that the employees are subtly – subtly encouraged to be friendly with the union or to join the union or to ingratiate themselves with the union just as they do because of the existence of the hiring hall and there are more -- even more barring examples. The one before this Court, in Aeronautical Industrial Lodge versus Campbell, 337 U.S. 2 – 521, there the collective agreement provided that union stewards be accorded seniority -- super seniority even beyond war veterans solely on the basis of their being union stewards. This Court upheld that alleged discrimination in that case although the NL -- the National Labor Relations Act was not directly involved there. However, later, when this Court did consider a similar type of seniority clause in Ford Motor Company versus Hoffman, it reverted back to the Industrial Lodge case and held -- and then indicated by way of dictum at least that the seniority clause in Aeronautical Lodge versus Campbell would not violate the National Labor Relations Act. We submit that's most obviously, if that clause would not violate the Act then certainly, the mere existence of a referral agreement would not violate -- violate the Act because of a tendency or some sort of an -- tendency to encourage union membership. What the Board forgets is that the union -- all unions are service institutions and the more and the better they service, the more they are likely to encourage membership. So, all of union functioning could be drawn into possible violation of the Act by virtue of some inherent tendency to encourage membership. I don't think the Board is going to argue that but it's the -- it follows from what they are trying to assert here in hall and –the hiring hall inherently unlawful. Similarly, employers have many occasions to affect employment rights in their discharges, layoffs, promotions and demotions where a discrimination I suppose is created but where of course the Board is required to show that there was an actual intent to discriminate because of union membership or a lack of it by reason of the demotion or layoff.
Charles E. Whittaker: May I ask you Mr. Thatcher, would the Board to have the right to lay down general rules found in its experience to be needed in order to make hiring halls better?
Herbert S. Thatcher: We believe not for these reasons, Your Honor. In the first place, the -- the hiring hall agreement of clause is a subject matter, a very important subject matter of collective bargaining. In these industries in particular, it is probably one of the most important portions of the collective agreement. We feel the party should be free to negotiate their own clauses without interference from the Board particularly where as I will indicated shortly that there's -- if these causes are not in themselves and cannot in themselves be called illegal. We -- we resent suggestions from the Board, let alone mandates from the Board, as to what should be put in to collective agreements before we can use them, before we can agree to particular clauses. And we say that if these clauses are valid without these conditions that the Board seeks to impose, there is no reason in law or in policy why we shouldn't be permitted to make our own agreement the employer and the union and enforce them according to their terms. Now, in addition as I will show shortly, the -- the particular clauses are -- the particular conditions which the Board seeks to impose upon us are objectionable, in particular the one which says that we have -- we have no right to have any voice in rejections of applicants. But apart from that, I think it's very important that -- but we think it important that we be permitted to -- to maintain the rights and negotiate our own contracts if they're legal, free from Board interference.
Earl Warren: We'll recess --